Citation Nr: 0740873	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-29 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to December 
1988, from November 1990 to May 1991, from March 1995 to 
November 1998, and from August 1999 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is currently under the jurisdiction 
of the Muskogee, Oklahoma, RO.

A September 8, 2006 Board decision denied the claim on 
appeal.  The veteran appealed the September 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated September 10, 2007, the 
Court granted a Joint Motion to remand the issue on appeal.  
That Order served to vacate the Board's September 8, 2006 
decision.


FINDING OF FACT

Private physicians have linked the veteran's bipolar disorder 
to service.


CONCLUSION OF LAW

Bipolar disorder was incurred in the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2001 and April 2005 the 
veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to the claim.  
VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.  As no disability rating or 
effective date will be assigned, there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records, as well 
as reports of VA and private examinations that have addressed 
the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Accordingly, the Board will address the 
merits of the claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

A March 2001 Medical Board Report (conducted during the 
veteran's last period of service from August 1999 to June 
2001) reveals that the veteran was diagnosed with bipolar 
disorder.  The March 2001 Medical Board Report also found 
that the veteran's bipolar disorder had not existed prior to 
service and had begun in 1999.

In a letter received in February 2003, a private physician 
(F.C.R., M.D.) noted that the veteran's current psychiatric 
disability included severe bipolar disorder I.  In a letter 
also received in February 2003, another private physician 
(S.A.R., M.D) noted that the veteran had a mixed bipolar 
disorder, and further observed that the veteran's bipolar 
disorder was of at least two years duration.

In a July 2004 letter, a private psychiatrist (P.S., M.D.) 
stated that the veteran's disability included bipolar 
disorder.  In noting that she had reviewed the veteran's 
aforementioned March 2001 Medical Board Report (a fact noted 
as being of great significance by the Joint Motion, page 3) 
the veteran's private psychiatrist observed that the 
veteran's current psychiatric symptoms and disability were 
quite consistent with and appeared to be a continuation of 
what he was experiencing while he was in the service.

While not mentioned in the Joint Motion, the Board notes that 
subsequent to the Board's September 2006 decision, the Court 
of Appeals for Veterans Claims held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  As such, while the comprehensive June 2004 
VA mental disorder examination (and, to a lesser extent, the 
August 2001 VA examination) raised doubt as to whether the 
veteran's "correct" current diagnosis included bipolar 
disorder, the Board observes that the June 2004 examiners did 
not state that the prior diagnoses of bipolar disorder were 
made in error or that the veteran's bipolar disorder had 
resolved.

In short, private physicians have essentially linked the 
veteran's bipolar disorder to service.  Based on the 
foregoing, the Board finds that, with resolution of doubt in 
the veteran's favor, competent clinical evidence of record 
supports service connection for bipolar disorder.


ORDER

Entitlement to service connection for bipolar disorder is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


